Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  130322                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  IN RE DENNIS GERALD LAY, a Minor,                                                                   Robert P. Young, Jr.
            Respondent-Appellant,                                                                     Stephen J. Markman,
                                                                                                                     Justices

                                                          SC: 130322
                                                          COA: 264895
                                                          Livingston CC
                                                          Family Division: 01-200290-DL

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 19, 2005
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2006                      _________________________________________
           s0424                                                              Clerk